DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 11/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Acknowledged that claims 8, 12, 16-20 have been cancelled, in that claims 9-11, 13-15 have been amended to readable on the elected invention I.   
An OA on the merit of claims 1-7, 9-11, 13-15 as follow:

Priority
Since the related application has been matured into a patent, therefore, the application under the title should have been updated to a patent no. instead.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “a curvilinear track portion” (claim 1, line 4, claim 4, lines 1-2) and “a processor“ (claim 1, line 9, claim 2, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-7, 9-11, 13-15 are objected to because of the following informalities:  
“for use with”(claim 1, line 1) should be updated to:--“operatively associated with”--, for clarity of the claim.
“comprising” (claim 1, line 2) should be changed to: -- “having”--.
“a predetermined curved shape” (claim 1, line 3) should be changed to: --" a curved shaped”--, since claim directed to a structure not method of making.    Appropriate correction is required.
“A” (claims 2-7, 9-11, 13-15, about line 1) should be updated to:--“The”--, to reflect dependent claim formats.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 , 9-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the track section”(claim 1, line 2) lack proper antecedent basis for this appears to be:” the curvilinear track section”.  Please clarify.
“the track portion” (claim 1, line 5) lacks proper antecedent basis.   Whether or not this directed to “a curvilinear track portion” in line 4 of claim 1?
“the direction of motion”(claim 1, line  “the same time”(claim 1, line 8); “the readings”(claim 1, line 10) lack proper antecedent basis.
Since the scope of the claim directed to “ A curvilinear track section” as clearly define in the preamble of the claims, however claims 2, 5, 15 recites “configured to” (see lines 2-3 respectively) not a positive structural limitations.  Further, the phrase(s) "configured to is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated
“the introduction”(claim5, line 3); “the straight track portion”(claim 9, line 2); “the exterior edge”(claim 10, lines 4-5); “the pair of slot”(claim 11, line 3); “the depth”(claims 13-14, line 2) lack proper antecedent basis.
“a jerk or”(claim 5, line 3) should be removed, for clarity of the claim.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt